SULLIVAN, PJ.
INSURANCE.
(310 Pb) Conditions expressed in a policy of life insurance must be complied with before there can be a recovery on the policy.
(310 L2) In an action by the beneficiary to recover on' a life insurance policy, statements made by the insured in his application, which becomes part of the policy, that he was in sound health, will avoid recovery on policy, when in fact insured was at that time suffering from pulmonary tuberculosis, from which he subsequently died, and of which disease insured did not know until death of insured.
TRIAL.
(590 E3m) The testimony of a public health nurse, as to the health of an insured, is not a privileged communication, since a public nurse is not named in the statute relating to privileged communications.
PHYSICIANS & SURGEONS.
(430 P2) The testimony of a physician in a public health institution, as to the health of an insured, is not a privileged communication, since the statutory provision, requiring a receiving physician of such an institution to make a report of each case with his diagnosis, renders such report a public record.
(Levine, J., concurs. Vickery, J., not participating.)
For reference to full opinion, see Omnibus Index, last page, this issue.